Exhibit 99.1 NR 15-02 PARIS COURT OF APPEAL RULES TO RECOGNIZE GOLD RESERVE’S ICSID AWARD AS A JUDGEMENT OF THE COURT SPOKANE, WASHINGTON, January 29, 2015 Gold Reserve Inc. (TSX.V:GRZ) (OTCQB:GDRZF) (the “Company”) is pleased to report that following the January 8, 2015 hearing held before the Paris Court of Appeal, the Court today has granted the Company’s request for the exequatur, or recognition, of the Company’s ICSID Award as a judgment of the Court. The Court dismissed the Republic of Venezuela’s request to stay the execution of the Award pending the outcome of its application to annul (or set aside) the Award, holding that none of the grounds alleged by the Republic of Venezuela, including the lack of jurisdiction of the arbitral tribunal, the violation of international public order, or alleged errors in the calculation of the damages awarded constituted a sufficient ground to stay the execution of the Award. Gold Reserve’s President Doug Belanger stated, “We are obviously very pleased with the outcome of the hearing and are confident that the Republic’s applications to annul the Award and the decision dismissing the Republic’s request for correction will also be ultimately dismissed. It is important to note that a pe tition to have an award set aside is only available in very limited circumstances, intended primarily for cases in which the petitioner claims the arbitral tribunal exceeded its powers or denied the parties due process in the arbitration. This procedure does not permit a review on the merits of the Award. ” This judgment is of particular significance as it was rendered following a full hearing of the parties, by a court of appeal level, recognized internationally for its expertise on arbitration matters. It will be useful to assist Gold Reserve in the enforcement proceedings it has instituted elsewhere in the world, including, in particular the United States and should limit the ability of the Republic to delay unduly the inevitable outcome. Although the Company continues to have an open dialogue with representatives from Venezuela and is hopeful that this matter can be resolved amicably, the Company remains firmly committed to the enforcement and collection of the Award, including the full amount of accruing interest, and will continue to vigorously pursue all available remedies accordingly. The Award that has now been made a judgment of the court is in the amount of approximately US $746 million, and it continues to accrue interest at the rate of Libor plus 2% per annum. Information regarding the Company can be found in its regulatory filings and by going to the following websites: www.goldreserveinc.com, www.sec.gov and www.sedar.com CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This release contains “forward-looking statements” or “forward-looking information” as such terms are defined under applicable U.S. and Canadian securities laws (collectively referred to herein as “forward-looking statements”) with respect to the ICSID Award related to the expropriation of the Company’s Brisas Project by the Venezuela government.
